United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1022
                                   ___________

Benjamin E. Schreiber,               *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
John Ault; Jerry Manternach; Donald *
Folkerts,                            *   [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                         Submitted: February 7, 2002
                             Filed: February 11, 2002
                                  ___________

Before HANSEN, Chief Judge, FAGG and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                              ___________

PER CURIAM.

      Benjamin Schreiber appeals the district court’s pre-service dismissal of his 42
U.S.C. § 1983 action as frivolous. Having carefully reviewed the record, we
conclude dismissal was proper for the reasons the district court stated. Accordingly,
we affirm. See 8th Circuit Rule 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-